Citation Nr: 0511410	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, including a panic disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a neurological 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran was in active service in the Army from October 
1967 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in March 
1998, August 2002, and June 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal for the claim of entitlement to 
service connection for a panic disorder, submitted in June 
1998, the veteran requested a hearing with a visiting member 
of the Board at the RO.  In July 1998, the veteran withdrew 
his Travel Board hearing request in lieu of having a hearing 
with a Decision Review Officer (DRO).  Evidence of record 
shows that the veteran had informal conferences with a DRO at 
the RO in August 1998 and November 2001.  In addition, the 
veteran had a personal hearing with a DRO at the RO in March 
2004.

In an April 2001 statement, the veteran again indicated that 
he wanted a Travel Board hearing.  Under 38 C.F.R. § 20.703, 
the veteran may request a hearing before the Board when 
submitting the substantive appeal or any time thereafter, 
subject to the restrictions in 38 C.F.R. § 20.1304.  See 38 
C.F.R. § 20.703 (2004).  Under 38 C.F.R. § 20.1304, the 
veteran and his representative are granted a period of 90 
days to submit a request for a personal hearing following the 
mailing of notice to them that the appeal has been certified 
to the Board for appellate review.  See 38 C.F.R. § 
20.1304(a) (2004).   As of April 2001, the veteran's appeal 
had not been certified to the Board for appellate review.  
Consequently, the veteran submitted a timely request to have 
a Travel Board hearing in April 2001.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
See 38 C.F.R. § 20.700 (2004).  The importance of responding 
to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2004), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2004).

While a November 2004 VA Form 119 Report of Contact states 
that the veteran "alleges he withdrew his request" for a 
Travel Board hearing, the record does not contain a 
withdrawal of the hearing request as required under 38 C.F.R. 
§ 20.704(e) (2004).  In fact, the veteran's representative 
reiterates the veteran's request for Travel Board hearing in 
his March 2005 brief.     

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a visiting 
Judge of the Board, as requested in his 
correspondence received by the RO in 
April 2001.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2004).

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




